IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2016 Term
                                 _______________                           FILED
                                                                    March 15, 2016
                                    No. 15-0392                        released at 3:00 p.m.
                                                                     RORY L. PERRY II, CLERK

                                  _______________                  SUPREME COURT OF APPEALS

                                                                        OF WEST VIRGINIA


                              PATRICK RUSSELL and

                                 SYLVIA SMITH,

                                   Petitioners


                                         v.

                              TOWN OF GRANVILLE,

                                  Respondent.


       ____________________________________________________________

               Appeal from the Circuit Court of Monongalia County

                     The Honorable Susan B. Tucker, Judge

                            Civil Action No. 14-C-571


                                    AFFIRMED


       ____________________________________________________________

                              Submitted: March 8, 2016

                                Filed: March 15, 2016


Michael J. Sharley, Esq.                      Michael L. Solomon, Esq.
Westover, West Virginia                       Solomon & Solomon
Counsel for the Petitioners                   Morgantown, West Virginia
                                              Counsel for the Respondent


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT


              1.     “The legislature did not act arbitrarily or unreasonably in granting to

municipalities the authority to regulate, with or without a comprehensive zoning plan, the

placement of mobile homes within municipalities.” Syl. Pt. 2, Town of Stonewood v.

Bell, 165 W.Va. 653, 270 S.E.2d 787 (1980).

              2.     “Repeal of a statute by implication is not favored in law.” Syl. Pt. 1,

State ex rel. City of Wheeling v. Renick, 145 W.Va. 640, 116 S.E.2d 763 (1960).

              3.     “To repeal a statute by implication there must be such positive

repugnancy between the provisions of the new statute and the old statute that they can not

stand together or be consistently reconciled.” Syl. Pt. 2, State ex rel. City of Wheeling v.

Renick, 145 W.Va. 640, 116 S.E.2d 763 (1960).




                                             i
Chief Justice Ketchum:


              Petitioners, Mr. Patrick Russell and Ms. Sylvia Smith (collectively “Mr.

Russell”), appeal a March 30, 2015, order by the Circuit Court of Monongalia County. In

its order, the circuit court found that Respondent, the Town of Granville, had authority

under West Virginia statutory law to adopt an ordinance regulating the placement of

mobile homes and house trailers. Mr. Russell contends the circuit court misconstrued the

relevant statutes, and he argues that local governments must permit mobile homes and

house trailers wherever site-built homes are permitted.

              Upon review, we find no error. The circuit court correctly found Granville

had authority under West Virginia statutory law to adopt an ordinance regulating the

placement of mobile homes and house trailers. Accordingly, we affirm.



                                  I.

                 FACTUAL AND PROCEDURAL BACKGROUND



              In September 2013, Granville adopted an ordinance limiting new mobile

homes and house trailers to existing mobile home parks. Granville has space available in

existing mobile home parks for new mobile homes.

              Mr. Russell owns real property in Granville not located in a mobile home

park. Still, he wished to place a mobile home on his property, so he requested a variance

to the ordinance. Granville declined to grant the variance.




                                            1

                Mr. Russell sought relief in the Circuit Court of Monongalia County,

asserting Granville’s ordinance was contrary to the West Virginia Code. The circuit

court found the ordinance did not conflict with West Virginia law, and thus, it was valid

and enforceable. Accordingly, on March 30, 2015, it entered an order denying Mr.

Russell relief. Mr. Russell now appeals the circuit court’s March 30, 2015, order to this

Court.


                                         II.

                                 STANDARD OF REVIEW



                In this appeal, we are asked to determine whether a municipal ordinance

comports with West Virginia statutory law. Because this matter involves a question of

law, it is subject to a de novo review. Am. Tower Corp. v. Common Council of City of

Beckley, 210 W.Va. 345, 348, 557 S.E.2d 752, 755 (2001).


                                             III.

                                          ANALYSIS


                This dispute arises out of an ordinance adopted by the Town of Granville,

which states:

                      1739.03 . . . No person shall . . . locate, situate, keep or
                maintain a mobile home or trailer1 for occupancy upon any


                1
                Granville Town Ordinance Section 5-17-1739.02 defines “mobile home”
and “house trailer,” as “(a) a movable or portable unit, designed and constructed to be
towed on its own chassis, comprised of frame and wheels, and designed to be connected
to utilities for occupancy.” This definition excludes recreational vehicles. Under
subsection (b) of the same ordinance, a “mobile home park” is “any tract of land on
                                                                        (continued . . .)
                                                2

              lot or tract of land located within the Town other than such
              property which is currently designated to be a mobile home
              park.

Town of Granville Ordinance § 5-17-1739.03 [2013] (footnote added).

              Granville adopted this ordinance pursuant to a West Virginia statute, which

provides, in pertinent part:

                     [E]very municipality and the governing body thereof
              shall have plenary power and authority therein by ordinance
              or resolution . . . and by appropriate action based thereon: . . .
              (30) To prohibit with or without zoning the location of
              occupied house trailers or mobile homes in certain
              residential areas[.]”

W.VA. CODE § 8-12-5 [2012] (emphasis added). In Town of Stonewood v. Bell, 165

W.Va. 653, 270 S.E.2d 787 (1980), we found this statute to be constitutional and held:

“The legislature did not act arbitrarily or unreasonably in granting to municipalities the

authority to regulate, with or without a comprehensive zoning plan, the placement of

mobile homes within municipalities.” Syl. Pt. 2, Id. at 658, 270 S.E.2d at 791.2

              Nevertheless, Mr. Russell contends West Virginia law prohibits Granville

from regulating the placement of mobile homes and house trailers. He relies on another

statute, amended in 2006, which provides:



which more than five (5) mobile homes are situated, . . . and designated, conducted and
maintained as a mobile home park.”
              2
               In Bell, this Court noted, “we are not here dealing with an absolute
exclusion of mobile homes. If we were, our analysis would necessitate a different
approach.” 165 W.Va. at 661, 270 S.E.2d at 792. Granville’s ordinance regulates the
location of mobile homes and trailers but does not absolutely exclude them.


                                              3

                    A governing body of a municipality or a county, when
             enacting residential design standards . . . shall uniformly
             apply such design standards and associated review and
             permitting procedures for factory-built3 and other single-
             family constructed homes.

W. VA. CODE § 8A-11-1(c) [2012] (emphasis and footnote added).

             Mr. Russell interprets this statute to mean mobile homes and house trailers

are permitted everywhere site-built homes are permitted.             According to this

interpretation, West Virginia Code § 8A-11-1 impliedly repealed West Virginia Code §

8-12-5(30) because the two statutes are irreconcilable, and West Virginia Code § 8A-11­

1 was enacted after West Virginia Code § 8-12-5(30). He further argues that because

West Virginia Code § 8-12-5(30) is no longer in effect, Granville is without authority to

adopt an ordinance regulating the placement of mobile homes and house trailers.

             By contrast, Granville contends these two statutes are not irreconcilable.

Thus, West Virginia Code § 8-12-5(30) remains in effect and Granville has authority

             3
                “Factory-built home” is a term that encompasses “mobile home.” Under
West Virginia Code § 8A-1-2(i), “‘Factory-built homes’ means modular and
manufactured homes.” A “Modular home” is any home built in a factory which meets
state and local codes. W. VA. CODE § 8A-1-2(s) [2012]. By contrast, “Manufactured
homes” are regulated by federal law, and are defined as “a structure, transportable in one
or more sections, which . . . is built on a permanent chassis [a wheeled conveyance] and
designed to be used as a dwelling with or without a permanent foundation when
connected to the required utilities[.]” 42 U.S.C. § 5402(6) [2000]. The primary
difference between a “manufactured” and a “modular” home is whether the home is built
on a permanent chassis. “Mobile home” is merely an antiquated term for a
“manufactured home.” Basically, they are the same thing. Carr v. Michael Motors, Inc.,
210 W.Va. 240, 247, 557 S.E.2d 294, 301 (2001) (“The statutory definition for a ‘mobile
home’ constructed after 1974 is incorporated into the definition of a ‘manufactured
home[.]’ . . . The term ‘mobile home’ was replaced with the term ‘manufactured
home.’”).


                                            4

under it to regulate the placement of mobile homes and house trailers. Granville further

asserts West Virginia Code § 8A-11-1 does not apply to its ordinance because the statute

is limited to “residential design standards.”

              Therefore, the issue is whether West Virginia Code § 8A-11-1 impliedly

repealed West Virginia Code § 8-12-5(30)’s grant of authority to regulate the placement

of mobile homes and house trailers.        In assessing this issue, we note “[r]epeal by

implication is not favored in law.” Syl. Pt. 1, State ex rel. City of Wheeling v. Renick,

145 W.Va. 640, 116 S.E.2d 763 (1960). Indeed, the implication of repeal must be “clear,

necessary, irresistible, and free from reasonable doubt.”      State ex rel. Thompson v.

Morton, 140 W.Va. 207, 212, 84 S.E.2d 791, 795 (1954) (internal quotations and

citations omitted). “To repeal a statute by implication there must be such positive

repugnancy between the provisions of the new statute and the old statute that they can not

stand together or be consistently reconciled.” Syl. Pt. 2, Renick, 145 W.Va. 640, 116

S.E.2d 763. Accordingly, if there is any reasonable construction that renders the two

statutes reconcilable, we will not find West Virginia Code § 8A-11-1 impliedly repealed

West Virginia Code § 8-12-5(30).

              West Virginia Code § 8A-11-1 is limited to “residential design standards.”

While the statute provides no definition for “residential design standards” or any

variation thereof, other provisions in the West Virginia Code guide us in assessing its

meaning. As we have held: “In parsing the language of a statute for its meaning, we are

mindful that a cardinal rule of statutory construction is that significance and effect must,

if possible, be given to every section, clause, word or part of the statute.” Meadows v.

                                                5

Wal-Mart Stores, Inc., 207 W.Va. 203, 214, 530 S.E.2d 676, 687 (1999) (internal

quotations and citations omitted). “In the construction of a legislative enactment, the

intention of the legislature is to be determined, not from any single part, provision,

section, sentence, phrase, or word, but rather from a general construction of the act or

statute in its entirety.” Syl. Pt. 1, Parkins v. Londeree, 146 W.Va. 1051, 124 S.E.2d 471

(1962).

             Chapter 8A of the West Virginia Code encompasses differing types of land

use planning ordinances.     It lists “prohibiting specific land uses” separately from

“[e]stablishing design standards and site plan approval procedures.” W. VA. CODE § 8A­

7-2(b)(1) & (b)(5) [2012].    Thus, proscribing permitted uses of land is necessarily

different from adopting design standards, because an interpretation of a statutory

provision which renders it a “mere repetition” must be rejected. See Syl. Pt. 7, Ex Parte

Watson, 82 W.Va. 201, 95 S.E.2d 648 (1918). Likewise, local governments may regulate

“the height, area, bulk, use and architectural features of buildings, including reasonable

exterior architectural features and reasonable aesthetic standards for factory-built

homes[,]” so long as the “process and standards” for such regulations are no more strict

than those for site-built homes. W. VA. CODE § 8A-7-2 (b)(8)-(9).

             Clearly, the term “residential design standard,” as used in West Virginia

Code § 8A-11-1, pertains to the minimum standards in terms of architecture, aesthetics,

size, etc., to which permitted uses must adhere. Where mobile homes and trailers are

permitted, West Virginia Code § 8A-11-1 prohibits local governments from applying one

design standard to site-built homes and another, more stringent standard, to mobile homes

                                            6

(e.g. in regard to base size, roof pitch, brick fronts, chimneys, etc.). However, this statute

does not say, or even imply, mobile homes and house trailers must be a permitted use of

land everywhere site-built homes are permitted.         Mr. Russell’s argument otherwise

contradicts the Legislature’s intent to provide municipalities and counties “flexibility

when authorizing land development and use.” W. VA. CODE § 8A-1-1(a)(9) [2012].

              By contrast, West Virginia Code § 8-12-5(30)’s plain terms authorize

municipalities to proscribe permitted uses of land, i.e., to regulate the placement of

mobile homes and house trailers. Therefore, we conclude West Virginia Code § 8-12­

5(30) and West Virginia Code § 8A-11-1 implicate two different types of land use

planning ordinances. Thus, the two statutes are not irreconcilable, and West Virginia

Code § 8-12-5(30) is not impliedly repealed.

              Turning to the facts of this case, West Virginia Code § 8-12-5(30) remains

in effect. It grants authority to municipalities to regulate the placement of mobile homes

and house trailers. In Town of Stonewood v. Bell, 165 W.Va. 653, 270 S.E.2d 787

(1980), we found a municipality acts within its authority when, pursuant to West Virginia

Code § 8-12-5(30), it restricts new mobile homes and house trailers to existing mobile

home parks. Therefore, Granville acted within its authority when it adopted an ordinance

restricting new mobile homes and house trailers to existing mobile home parks. Because

Granville did not enact “residential design standards,” West Virginia Code § 8A-11-1

does not apply to this case.




                                              7

              Accordingly, Town of Granville Ordinance Section 5-17-1739.03 [2013] is

valid and enforceable.4

                                         IV.

                                     CONCLUSION



              Upon review, we find no error. The circuit court correctly found Granville

had authority under West Virginia Code § 8-12-5(30) [2012] to adopt an ordinance

regulating the placement of mobile homes and house trailers. The circuit court’s March

30, 2015, order is affirmed.

                                                                                 Affirmed.




              4
                 While the circuit court correctly found Granville’s ordinance was valid
and enforceable, part of its reasoning was incorrect. The circuit court allowed a witness
who participated in drafting the 2006 amendment to West Virginia Code § 8A-11-1 to
opine on the amendment’s intent and meaning. The circuit court based its holding, in
part, on this witness’s testimony.

             We have held: “Ordinarily, a court cannot consider the individual views of
members of the Legislature or city council which are offered to prove the intent and
meaning of a statute or ordinance after its passage and after litigation has arisen over its
meaning and intent.” Syl. Pt. 1, Cogan v. City of Wheeling, 166 W.Va. 393, 274 S.E.2d
516 (1981).


                                             8